DETAILED ACTION
1	This action is responsive to the amendment filed on September 13, 2022.
2	The nonstatutary double patenting rejection of the claims is maintained for the reasons set forth in the previous Office action that mailed on June 12, 2019.
3	The rejection of the claims under 112, second paragraph is withdrawn because of the applicant’s amendment.  
4	The rejection of the claims under 103 is withdrawn because of the unexpected results in comparative data provided in the Declaration filed on 9/13/2022.
	Response to applicant’s Arguments
5	Applicant’s arguments filed on 9/13/2022, with respect to the rejection of the claims under 103, have rendered moot because the rejection under 103 has been withdrawn. 
	In response to the applicant’s arguments based on the rejection on the ground of nonstatutory obviousness-type double patenting, the examiner would like to point out that evidence of unexpected results could not be used to rebut an obviousness-type double patent rejection. Therefore, a timely filed terminal disclaimer in compliance with 37 CFR 1.321( c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting rejection. 
6	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761